Citation Nr: 1225501	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  06-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to March 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for arthritis of the lumbar spine and bilateral knees and declined to reopen a claim for service connection for a right foot disability.  

In May 2008, the Board denied the claims, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In July 2009, the Court granted a Joint Motion for Remand, vacating the Board's May 2008 decision and remanding the claims for compliance with the instructions in the Joint Motion.  In November 2011, the Board reopened the claim for service connection for a right foot disability and remanded the claims for additional development.  

In a May 2012 rating decision, the Appeals Management Center (AMC) granted service connection and assigned an initial 10 percent rating for lumbar spondylosis, and granted service connection for limitation of extension and ligamentous laxity of the bilateral knees, assigning a noncompensable rating for each.  A 10 percent evaluation based upon multiple noncompensable service-connected disabilities was also granted.  The award of service connection as to these issues constitutes a complete grant of the benefits sought on appeal.  Accordingly, there is no remaining issue of law or fact to be adjudicated, and these claims are no longer before the Board.  

A June 2012 statement of the Veteran's representative raised the issues of entitlement to service connection for depression, to include as secondary to the service-connected disabilities and entitlement to a total disability rating based on individual unemployability and the representative requested that those issues be referred to the RO for further development.  Those issues have not been adjudicated and they are referred to the RO for the appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right foot disability, which he contends results from an injury in service when a cannon was dropped on his foot.  During a June 2006 hearing before a Decision Review Officer, he testified that his symptoms include pain and neurological deficits, including a complete absence of feeling in four toes of his right foot.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations of the orthopedic and neurological manifestations of his claimed disability in December 2010.  The orthopedic examiner did not have the claims file but noted that x-rays showed the presence of calcaneal spurs bilaterally and that the Veteran reported that he had no feeling in his right foot.  The diagnoses included "prior crush injury of the right foot with calcaneal spurs on x-ray at the present time".  The examiner did not clearly indicate whether the noted calcaneal spurs of the right foot are associated with service and/or the reported crush injury in service as requested by the Board.  Therefore, an additional opinion from the orthopedic examiner (or a suitable substitute) is necessary.

During the neurological examination, the VA examiner opined that the Veteran had no clinically identifiable disability of the right foot that could be related to the injury he claims to have suffered in 1976.  While the examiner noted that the Veteran did have clinical problems, including sensory polyneuropathy in both lower extremities confirmed by nerve conduction studies and impairment in vibration and primary monofilament light touch, he concluded that these symptoms would not be caused by a crush injury such as the Veteran described.  

In a June 2012 statement, the Veteran's accredited representative noted that service connection is now in effect for lumbar spondylosis and multiple knee disabilities.  He asserted that it is "plausible" that the Veteran's neurological symptoms in the lower extremities are caused or aggravated by his other orthopedic disabilities.  These contentions raise the matter of service connection for a right foot disability on a secondary basis, which has not yet been addressed but must be considered as an aspect of the current appeal.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006), (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim); Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to assist a claimant with the development of evidence extends to all applicable theories of a claim).  Therefore, the Veteran must be provided adequate notice as to this aspect of the claim, and an additional medical opinion regarding this issue is required.  

Finally, the Board observes that, during the December 2010 VA neurological examination, the Veteran reported that he has been in receipt of Social Security disability benefits since leaving his employment in 2005.  The claims folder does not currently contain a copy of the determination granting the Veteran's Social Security disability benefits or of the clinical records considered in reaching that determination, nor does the record reflect that VA has sought to obtain those records.  Pursuant to applicable case law, where VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).

Accordingly, the case is remanded for the following actions:

1. Notify the Veteran that his appeal includes the issue of service connection for a right foot disability as secondary to his service-connected back and knee disabilities.  The notice should be sufficient to convey the information that service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(c); see Allen v. Brown, 
7 Vet. App. 439 (1995).  

2. The RO/AMC should contact the Social Security Administration with a request that they provide a copy of the decision concerning the Veteran's claim for disability benefits, as well as any medical records utilized in the award of Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.  

3. Thereafter, return the claims folder to the VA examiners who provided the neurological and orthopedic evaluations of the Veteran's right foot in December 2010, (or a suitable substitute of either of those examiners are not available), with instructions to review the evidence and provide an addendum opinions as to whether it is at least as likely as not that there is a current right foot disability or disabilities which had its onset in service or is otherwise related to service, including a crush injury from a cannon barrel.  Each examiner should also provide an opinion as to whether it is at least as likely as not that any current right foot disability is caused or aggravated by the Veteran's service-connected back or knee disabilities.  The Orthopedic examiner should address the findings of calcaneal spurs noted on the December 2010 examination report.  If either examiner finds that a current right foot disability is aggravated (permanently worsened) by a service-connected disability, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disability.  If the right foot disability is not aggravated by a service-connected disability, the VA examiner should state so.  Additional examination(s) should be provided if deemed necessary.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to render an opinion without resort to speculation, he should so state and explain why an opinion would be speculative.  


4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue of service connection for a right foot disability on direct and secondary bases.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument in the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


